Citation Nr: 0824517	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-34 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1151.

3.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from October 1959 to July 
1961.  He died in 2004.  The appellant in this matter is his 
surviving spouse.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO), 
Waco, Texas, which denied the above claims.

In September 2007, the appellant testified at a personal 
hearing over which a hearing officer of the RO presided.  A 
transcript of the hearing has been associated with the 
veteran's claims file.


FINDINGS OF FACT

1.  At the time of the veteran's death, he was service-
connected for residuals of an injury to the right (dominant) 
hand; amputation of the right/index finger, through distal 
shaft of the proximal phalanx; scar of the little finger of 
the right hand; tinnitus; and bilateral hearing loss.

2.  The immediate cause of the veteran's death was myocardial 
infarction, due to or as a likely consequence of pulmonary 
fibrosis, due to or as a likely consequence of sarcoidosis.

3.  Myocardial infarction, due to or as a likely consequence 
of pulmonary fibrosis, due to or as a likely consequence of 
sarcoidosis, did not have its onset during active service or 
result from disease or injury in service, or from a service-
connected disability.

4.   There is no competent medical evidence that any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
played any role in the veteran's death.

5.  At the time of the veteran's death, he was not rated as 
totally disabled due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the veteran's death have not been met.  38 
U.S.C.A. § 1310 (West 2002 & Supp. 2007); 38 C.F.R. § 3.312 
(2007).

2.   The criteria for DIC pursuant to the provisions of 38 
U.S.C.A. § 1151 have not been met.  38 U.S.C. § 1151 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.358, 3.800 (2007).

3.  The criteria for DIC pursuant to the provisions of 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letter dated in January 2005, the appellant was notified 
of the evidence not of record that was necessary to 
substantiate her claim.  She was told what information that 
she needed to provide, and what information and evidence that 
VA would attempt to obtain.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

Adequate notice has been provided to the appellant prior to 
the transfer and certification of her case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  In the present appeal, as entitlement to 
service connection is being denied, no effective date or 
rating percentage will be assigned, thus, the Board finds 
that there can be no possibility of any prejudice to the 
appellant under the holding in Dingess, supra. 

Certain additional VCAA notice requirements attach in the 
context of a claim for DIC benefits based on service 
connection for the cause of death.  Generally, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected. In addition, the content of the 
section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-353 (2007).

In this case the veteran was service-connected for residuals 
of an injury to the right hand; amputation of the right/index 
finger, through distal shaft of the proximal phalanx; scar of 
the little finger of the right hand; tinnitus; and bilateral 
hearing loss.  The appellant contends that the veteran's 
death was a result of an incorrect dosage of medication taken 
for treatment of a non-service-connected disability which was 
prescribed and provided by a VA medical facility.  The VCAA 
notice letter informed the appellant that she needed medical 
evidence relating the cause of the veteran's death to service 
or to care provided by VA.  Therefore, it was responsive to 
her application for benefits.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  A 
VA medical opinion has been obtained.  There is no indication 
of any additional, relevant records that the RO failed to 
obtain.  In sum, the Board finds the duty to assist and duty 
to notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

Factual background

During her September 2007 RO hearing, the appellant 
principally argued that the veteran was being treated for a 
lung disorder which was not service connected by a private 
medical care provider (National Jewish Medical and Research 
Center), along with a VA medical center through which the 
veteran's prescriptions were being filled.  She asserted that 
approximately one week prior to the veteran's death, he had 
been mailed by the VA pharmacy an incorrect dosage of his 
medication (Cyclophosphamide) which resulted in the veteran 
unknowingly taking double the prescribed dosage.  She 
indicated that when the veteran realized that he had taken 
the incorrect dosage, she notified the VA pharmacy, which 
proceeded to send the veteran a new prescription containing 
the correct dosage amount.  She also contacted the veteran's 
private medical care provider who told her that the veteran's 
health did not permit for his stomach to be pumped, but that 
he should merely skip a dosage.  The appellant describes that 
the veteran's health deteriorated in the week following the 
described incident, and that he died of a myocardial 
infarction in that following week.

The veteran's Certificate of Death dated in 2004 shows that 
the immediate cause of  death was myocardial infarction, due 
to or as a likely consequence of pulmonary fibrosis, due to 
or as a likely consequence of sarcoidosis.  It is indicated 
that the veteran died at the Pampa Regional Medical Center.  
At the time of his death, he was service-connected for 
residuals of an injury to the right hand; amputation of the 
right/index finger, through distal shaft of the proximal 
phalanx; scar of the little finger of the right hand; 
tinnitus; and bilateral hearing loss.  A review of the 
veteran's service medical records reveals that there is no 
record of symptoms associated with myocardial infarction, 
pulmonary fibrosis, or sarcoidosis during his period of 
active service.  

VA outpatient treatment records dated from October 2003 to 
November 2003 show that the veteran was treated for symptoms 
associated with a lung disorder.  Diagnoses included chronic 
bronchitis, pulmonary fibrosis, a bilateral lung mass, and 
sarcoidosis.  The veteran was also treated for kidney stones.

Private hospital treatment records from the National Jewish 
Medical and Research Center dated from March 2004 to June 
2004 show that the veteran was treated for probable 
sarcoidosis with atypical features, probably pulmonary 
hypertension, and syncopal episodes.

A letter from a VA physician dated in June 2004 shows that 
the veteran was said to have a diagnosis of chronic lung 
disease, and that he should be allowed to obtain a pulse 
oximeter.

A letter from K. D. Sieck, M.D., dated in November 2004, 
shows that the appellant was said to have called the office 
in the week prior to the veteran's death indicating that the 
veteran had taken five of his Cytoxan tablets as they had 
recently increased him to 125 milligrams.  However, the 
tablets he had taken were not 25 milligrams, but 50 
milligrams, so he had taken 250 milligrams instead of the 125 
milligrams which had been prescribed.  The veteran was said 
to have passed away five days later.

Lay statements from two salesmen dated in November 2004 and 
December 2004 show that both indicated seeing the veteran 
prior to his death, and that he seemed to be in good spirits, 
lucid, and able to make rational decisions.  One of the 
vendors indicated that he had seen the veteran on the day he 
was said to have taken the incorrect dosage of Cytoxan, and 
that he appeared to be gasping for breath and not doing very 
well.

A VA examination report dated in October 2005 shows that the 
veteran's claims file was sent to the examiner for review in 
formulating an opinion as to the appellant's claim that an 
improper prescription was the cause of veteran's rapid 
debilitation and death.  The examiner indicated that after 
review of the entire claims file and both the treatment 
program by VA and the National Jewish Medical and Research 
Center, it was apparent that the choice of medications and 
the veteran's management, as well as the dosage and dosage 
schedule, were determined by the National Jewish Medical and 
Research Center physicians, and that the veteran was so 
instructed by them.  The examiner opined that the VA 
physicians were not responsible in any way for the death of 
the veteran, as they were following the instructions of the 
consulting hospital and private physicians that the veteran 
had selected to deliver his care.

A VA respiratory examination report dated in November 2007 
shows that the veteran's claims file was sent to the examiner 
for review in formulating an opinion as to the appellant's 
claim that an improper prescription was cause of veteran's 
death.  The examiner indicated reviewing both the treatment 
records from VA and the National Jewish Medical and Research 
Center, as well as the transcript of the appellant's 
September 2007 RO hearing.  The examiner concluded that the 
veteran's death was not caused by or a result of the 
veteran's brief increase in medication dosage.  The examiner 
explained that his clinical experience, coupled with 
reference to Micromedix Reference text, led to his 
conclusion.  The reference material demonstrated that an 
overdose of Cytoxan could result when taking dosages of 9.1 
grams, and may result in slight confusion, muscle weakness 
and impaired renal function with mild tubular proteinuria.  
Symptoms would resolve completely after supportive therapy.  
Cardiac toxicity and severe myelosuppression were reported 
following a dosage of 16.2 grams.  Adverse effects included 
cardiomyopathy, hemorrhagic cystitis, azoospermia, 
oligozoospermia, interstitial pneumonia, alopecia, nausea and 
vomiting, leukopenia, amenorrhea, Stevens-Johnson syndrome 
and toxic epidermal necrolysis.  The examiner indicated that 
the foregoing discussed overdose was a much larger dose than 
the 250 to 300 milligrams reportedly taken by the veteran.  A 
300 milligram daily dosage was said to be a typical daily 
dose for a patient of the veteran's weight.  The examiner 
also indicated that the veteran had a significant family 
history of heart disease with both parents and several 
siblings passing from cardiac conditions after the age of 60, 
and that the certificate of death listed the cause of death 
as myocardial infarction.

Service connection for cause of the veteran's death

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and must 
regretfully deny the appeal.

The law provides that service connection may be established 
for the cause of a veteran's death when a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see 
also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected 
disability is the principal cause of death when that 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection in the context of this claim, once the 
death of the veteran has been established, there must be 
medical evidence, or in certain circumstances, competent lay 
evidence of in-service occurrence or aggravation of a disease 
or injury leading to death within the regulatory scheme; and 
competent medical evidence of a nexus between an in-service 
injury or disease and death.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999) (Both discussing the factors of service 
connection).

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  "Competent 
lay evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey, 6 
Vet. App. at 393.

Having carefully considered the claim in light of the record 
and applicable law, the Board finds that the weight of the 
competent medical evidence of record does not show that 
service connection is warranted on the theory that the 
veteran's myocardial infarction, pulmonary fibrosis or 
sarcoidosis had developed as a result of his period of active 
service.  Initially, the Board notes that the veteran's 
service medical records show no treatment for any such 
condition.  The earliest medical evidence of record any 
related condition is not until the VA outpatient treatment 
records in October 2003.  This was almost 42 years following 
his discharge from service.  

The Board has considered the November 2004 letter from Dr. 
Sieck which shows that the appellant reported an incorrect 
dosage had been taken by the veteran.  However, this letter 
does not demonstrate that the veteran's death was 
etiologically related to service, or to a service-connected 
disability.

As there is no medical evidence of in-service occurrence or 
aggravation of myocardial infarction, pulmonary fibrosis or 
sarcoidosis, and as there has been no medical evidence of a 
nexus between an in-service injury or disease, or a service-
connected disability, and the veteran's cause of death, 
entitlement to service connection for the cause of the 
veteran's death must be denied.  See Hickson, 12 Vet. App. at 
253; see also Pond, 12 Vet App. at 346.

The Board has considered the assertions of the appellant 
which suggests a relationship between the prescriptions 
filled by a VA pharmacy and the consumption of an incorrect 
dosage of medication which led to his death.  However, the 
appellant's theory, itself, does not suggest that the 
veteran's death was the result of service or a service-
connected disabily, or treatment thereof.  Nevertheless, as a 
lay person, she is not competent to provide the necessary 
nexus between the veteran's service and his death.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Accordingly, for the reasons stated above, the Board finds 
that as the preponderance of evidence weighs against a grant 
of the benefits sought, entitlement to service connection for 
the cause of the veteran's death is not warranted, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

DIC pursuant to the provisions of 38 U.S.C.A. § 1151

DIC benefits are payable under certain circumstances if the 
veteran was in receipt of or entitled to receive compensation 
at the time of death for a service-connected disability which 
had been totally disabling for a specified period of time.  
38 U.S.C.A. § 1318 (2007).

A service-connected disability may be either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2007).  
A disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b) (2007).  A 
disability is a contributory cause of death if it contributed 
substantially or materially to the cause of death, combined 
to cause death, aided or lent assistance to producing death.  
38 C.F.R. § 3.312(c) (2007).

As indicated above, the appellant argues that the veteran was 
being treated for a non-service-connected lung disorder by 
National Jewish Medical and Research Center, and was having 
his prescriptions filled by VA.  She asserts that in the week 
prior to his death, the veteran was mailed an incorrect 
dosage of medication by the VA pharmacy, resulting in the 
veteran unknowingly taking double the prescribed dosage, 
which resulted in his ultimate death.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.


Under the applicable version of the law, compensation shall 
be awarded for a qualifying additional disability or 
qualifying death of a veteran in the same manner as if the 
additional disability or death were service-connected.  A 
disability or death is considered a qualifying additional 
disability or qualifying death if it is not the result of the 
veteran's own willful misconduct and the disability or death 
was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability or death was: (1) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (2) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, VA promulgated regulations for 
claims under 38 U.S.C.A. § 1151 that have been filed on or 
after October 1, 1997.  38 C.F.R. § 3.361; see 69 Fed. Reg. 
46,426 (Aug. 3, 2004).

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the start of the hospital care or medical or surgical 
treatment upon which the claim is based to the veteran's 
condition after such care or treatment.  38 C.F.R. § 3.361(b) 
(2007).

The appellant filed her claim for DIC under § 1151 claim in 
November 2004. Accordingly, the post October 1, 1997 version 
of the law and regulation must be applied. See VAOPGCPREC 40-
97 [all Section 1151 claims which were filed after October 1, 
1997, must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA.]

Pursuant to the law and regulation, Section 1151 claims for 
additional disability are treated similarly to claims for 
service connection.  See Jones v. West, 12 Vet. App. 383 
(1999); Boggs v. West, 11 Vet. App. 334 (1998).  Hence, to 
establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under Chapter 31 of title 38, 
United States Code; and (3) medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.

The veteran died in 2004 at the Pampa Regional Medical 
Center, at the age of 67.  The cause of death was myocardial 
infarction, due to or as a likely consequence of pulmonary 
fibrosis, due to or as a likely consequence of sarcoidosis.  

The Board has considered the appellant's contentions that the 
veteran developed a myocardial infarction as a result of an 
incorrect dosage of Cyclophosphamide taken due to an improper 
prescription filled by a VA pharmacy.  Unfortunately, the 
medical evidence as developed does not support the 
appellant's contentions. 

While the November 2004 letter from Dr. Sieck corroborates 
the appellant's contentions that she reported an overdose of 
medication to his office, there is no indication that this 
resulted in any additional disability to the veteran or to 
his ultimate death.  

The Board finds probative the November 2007 VA respiratory 
examination report which concluded that the veteran's death 
was not caused by or a result of his brief increase in 
medication dosage.  The examiner explained that even the 
larger dosage taken as described by the appellant (250 
milligrams to 300 milligrams) was a typical daily dose for a 
patient of the veteran's weight.  He explained that adverse 
reactions were not said to occur unless the dosage approached 
9.1 grams (9,100 milligrams), substantially more than that 
reportedly taken by the veteran.  The examiner, further, 
explained that the veteran had a significant family history 
of heart disease with both parents and several siblings 
passing from cardiac conditions after the age of 60, and that 
the certificate of death listed the cause of death as 
myocardial infarction.  This opinion is considered probative 
as it was definitive, based upon a complete review of the 
veteran's entire claims file, and supported by detailed 
rationale.  Accordingly, the opinion is found to carry 
significant weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Moreover, the appellant has not provided any 
competent medical evidence to rebut the opinion against the 
claim or otherwise diminish its probative weight.  See Wray 
v. Brown, 7 Vet. App. 488, 492-93 (1995).

The preponderance of the competent medical evidence is 
against the claim.  The October 2005 VA medical examination 
report determined that there was no evidence of inappropriate 
treatment given to the veteran by VA, and that the veteran 
was under the direct care of the National Jewish Medical and 
Research Center.  The November 2007 VA respiratory 
examination report concluded that the purported dosage taken 
by the veteran was a typical daily dose for a patient of the 
veteran's weight, despite it being greater than that which he 
would normally take.  There is no evidence of record that the 
veteran's medical care was negligent or improper, nor that 
any of the veteran's treatment resulted in a condition that 
was an event not reasonably foreseeable.

The Board has considered the appellant's statements relating 
the veteran's death to treatment by the VA facility, and the 
lay statements describing the veteran's appearance prior to 
his death.  However, while they are certainly competent to 
describe the extent of their observations regarding the 
veteran's symptomatology, there is no evidence that either 
possess the requisite medical training or expertise necessary 
to render them competent to offer evidence on matters such as 
medical diagnosis or medical causation.  Cromley, 7 Vet. App. 
at 379; Espiritu, 2 Vet. App. at 495.

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the veteran's death was related to VA treatment.  While 
the Board is sympathetic to the appellant's contentions, in 
the final analysis, competent medical opinion has been 
adduced which is informed and does not support her 
assertions.  There is no evidence that taking the 
prescription of Cyclophosphamide, at any of the described 
dosages consumed by the veteran, was the result of 
carelessness, negligence, lack in proper skill, or error in 
judgment, nor that the results were not reasonably 
foreseeable.  Moreover, there is no evidence of record by a 
competent authority that any such medication resulted in the 
veteran's myocardial infarction which ultimately caused his 
death.

The Board concludes that the preponderance of the evidence is 
against the claim for DIC under the provisions of 38 U.S.C.A. 
§ 1151. 

DIC under the provisions of 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318.


In order for DIC benefits to be awarded to the appellant 
under the provisions of 38 U.S.C.A. § 1318, it must be 
established that the veteran received or was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

It is undisputed that the veteran was not a former prisoner 
of war and was not continuously rated totally disabling for a 
period of not less than five years from the date of his 
discharge from active duty, which was in 1961, so those parts 
of 38 U.S.C.A. § 1318 are clearly not applicable.

The evidence of record at the time of the veteran's death 
shows that service connection was in effect for residuals of 
an injury to the right hand, rated as 30 percent disabling; 
amputation of the right/index finger, through distal shaft of 
the proximal phalanx, rated as 20 percent disabling; scar of 
the little finger of the right hand, rated as noncompensable; 
tinnitus, rated as 10 percent disabling; and bilateral 
hearing loss, rated as noncompensable.  The veteran's 
combined evaluation for compensation was 20 percent from July 
19, 1961, and 50 percent from July 15, 2003.  At no time had 
the veteran been rated as 100 percent disabled due to 
service-connected disabilities.  Hence, the veteran was not 
in receipt of a total disability rating for a period of ten 
years immediately preceding his death as required under 38 
U.S.C.A. § 1318(b).  Therefore, the appellant is not eligible 
for DIC benefits under 38 U.S.C.A. § 1318(b) on the grounds 
that the veteran had been in receipt of, or actually 
established entitlement to, a total rating for ten years 
prior to his death. 38 C.F.R. § 3.22.  Entitlement to these 
benefits must thus be denied as a matter of law.  Where, as 
here, the law is dispositive, the claim must be denied 
because of lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 



ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC under the provisions of 38 U.S.C. § 1151 
is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


